          Case 1:19-cr-10080-NMG Document 676 Filed 12/05/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                  No. 1:19-CR-10080-NMG

 DAVID SIDOO et al.,

                   Defendants




                  ASSENTED TO MOTION FOR LEAVE TO FILE REPLY

         Pursuant to Local Rule 7.1(b)(3), Defendant Gamal Abdelaziz respectfully requests leave

of Court to file a Reply, not to exceed six pages, in support of his Motion to Compel Production

of Brady Material (Dkt. 648). The proposed filing is attached hereto as Exhibit A. The

government has informed undersigned counsel that it consents to Mr. Abdelaziz filing a reply.



Dated: December 5, 2019                                    Respectfully submitted,

                                                           GAMAL ABDELAZIZ

                                                           By his attorneys,

                                                           /s/ Brian T. Kelly
                                                           Brian T. Kelly (BBO No. 549566)
                                                           Joshua C. Sharp (BBO No. 681439)
                                                           NIXON PEABODY LLP
                                                           53 State Street
                                                           Boston, MA 02109
                                                           617-345-1000
                                                           bkelly@nixonpeabody.com
                                                           jsharp@nixonpeabody.com


                                                           Donald J. Campbell (pro hac vice)
        Case 1:19-cr-10080-NMG Document 676 Filed 12/05/19 Page 2 of 2



                                                            CAMPBELL & WILLIAMS
                                                            700 S 7th Street
                                                            Las Vegas, NV 89101
                                                            702-382-5222
                                                            djc@cwlawlv.com


                         LOCAL RULE 7.1(A)(2) CERTIFICATION

I hereby certify that I conferred with counsel for the government in an attempt to resolve or
narrow the issues raised by this motion. The government consents to this motion.

                                                             /s/ Joshua C. Sharp
                                                             Joshua C. Sharp




                                                 2
